Exhibit Employment Agreement This Employment Agreement (this "Agreement"), dated as of February 18, 2010, to be effective as of March 1, 2010 (the "Effective Date"), is entered into between ACIES CORPORATION, a Nevada corporation, having a place of business at 132 West 36th Street, 3rd Floor, New York, New York 10018 ("Employer"), and STEVEN WOLBERG, an individual ("Executive"). WHEREAS, Employer desires to employ Executive as its Chief Strategic Officer; and WHEREAS, Executive is willing to accept such continued employment on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual agreements set forth herein, Employer and Executive hereby agree as follows: ARTICLE I EMPLOYMENT;
